Citation Nr: 0323574	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-09 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of shell 
fragment wound to the left arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from May 1944 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and residuals of shrapnel injury to the left arm. The 
veteran timely perfected appeals on both issues, and 
requested a hearing before the Board.

In April 2003 through his representative, the veteran 
indicated that he could not attend the hearing scheduled for 
April 28, 2003 before the Board, that he did not wish to have 
the hearing rescheduled, and wanted his appeal forwarded to 
the Board.  Under these circumstances, the Board deems the 
hearing request to be withdrawn, and will proceed with 
adjudication of the appeal.  See 38 C.F.R. § 20.702(e) 
(2002).

The Board notes that in his September 2001 claim, the veteran 
also requested compensation for "teeth broken (partial 
plate) hit by wrench."  This issue was not adjudicated by 
the RO in its January 2002 rating decision, and is hereby 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.	All identified relevant evidence has been obtained and 
associated with the claims file.

2.	There is no competent evidence of a current bilateral 
hearing loss disability, or that bilateral defective 
hearing may be associated with the veteran's period of 
active duty service.

3.	There is no competent evidence of current residuals of 
shrapnel wounds to the left arm (hereinafter left arm 
disability), or that a left arm disability may be 
associated with the veteran's period of active duty 
service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.309, 3.655, 3.385 (2002).

2.  Residuals of shrapnel wound to the left arm were not 
incurred in active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.309, 3.655, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Regulations implementing the VCAA are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

In this regard the veteran has been provided with a statement 
of the case, and supplemental statement(s) of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify him of the 
evidence needed to prevail on the claim.  In various 
correspondence and in a VCAA letter dated in October 2001, 
the RO requested that the veteran supply information on 
medical providers who examined him, notified him of evidence 
still needed, what he could do to assist with his claims, and 
what evidence he needed to substantiate his claim.  The 
correspondence and letters gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has not referenced any outstanding evidence that 
might aid in his claim that the RO has not made attempts to 
obtain, there is no identified evidence that has not been 
accounted for, and the veteran has been given the opportunity 
to submit written argument.

The Board finds that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claim of entitlement to service connection and that there 
is no prejudice to him by appellate consideration of the 
claim at this time without another remand of the case to the 
RO for providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
him another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of his claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

II.  Background

The service medical records (SMRs) reveal that on induction 
examination in May 1944, the veteran's hearing was noted as 
15(/15) on the right and left, and described as normal; 
extremities were noted as normal.  On separation examination 
in March 1946, hearing was noted as whispered voice 15/15 
bilaterally.  Spine and extremities were noted as normal.  
The only defect noted was dentures.  The only comment under 
history of illness or injury was "usual childhood 
diseases."  He was described as physically qualified for 
discharge.

In May 1970, VA received the veteran's application, VA Form 
21-526, for compensation and pension.  In Section 19A, he 
indicated that he received treatment for defective hearing, 
both ears, primarily the left ear, as follows: in sick bay on 
the LST 1041 in June 1945; and U.S. Naval Hospital, Sampson, 
New York, February 1946.  In a June 1970 letter the RO 
advised that requests had been made for the veteran's service 
medical records, and the veteran was asked to submit any 
records in his possession.  

In a VA Form 07-3101, Request for Information, dated in June 
1970, the RO requested records on the alleged treatments.  
The National Personnel Records Center (NPRC) responded as 
follows: "There are no medical records on file for LST 1041 
(Montgomery county) for year 1945. A search of the Register 
of Patients from Naval Hospital Sampson, N.Y. for year 1946 
was made with negative results."

In a letter dated in August 1970, the veteran stated that he 
did not have any additional information relating to his 
hearing defect because he chose not to go to the hospital on 
discharge from service.  A VA Form 21-523 Disallowance, dated 
in August 1970 noted that the claim for a hearing defect was 
disallowed because a hearing disability was not shown at the 
last examination.

In a VA Form 21-4138 dated in October 1974, the veteran 
requested follow up of his claim for hearing condition.  By 
letter dated in November 1974, the RO advised that the 
records showed none of the evidence necessary to support the 
veteran's claim that his hearing loss was the result of or 
incurred in service, and that in the absence of such 
evidence, no further action would be taken on the claim for 
hearing loss.

In September 2001, the veteran filed another claim, VA Form 
21-526, for entitlement to service connection for hearing 
loss from concussion from explosions of mines; teeth broken 
(partial plate) hit by wrench; and shrapnel injury left arm.  
With respect to hearing loss he stated, "No treatment in 
military."

By letter of October 2001, the RO advised the veteran of the 
evidence required to support his claims.  By a January 2002 
rating decision, the RO denied service connection for 
bilateral hearing loss and residuals of shrapnel injury to 
left arm as not incurred or related to military service, 
finding there was no evidence of a chronic disease or 
condition shown in service, a current disability, or medical 
evidence linking any current findings to military service, to 
support the claims.

The veteran timely perfected an appeal, and in his VA Form 9, 
substantive appeal, dated in July 2002, he stated that he has 
shrapnel in his left arm from a service injury.  In a VA Form 
646 dated in July 2002, and in a May 2003 Written Brief 
Presentation, the veteran argued through his representative 
that service connection is warranted for bilateral hearing 
loss and residuals of shell fragment wound to the left arm.

III.  Analysis

Service Connection for Bilateral Hearing Loss

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
the purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  By some medical authorities, 
decibel thresholds of 0 to 20 represent normal hearing and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Statements from the veteran are to the effect that bilateral 
hearing loss occurred as a result of explosions of land mines 
in service.  However, the Board notes that there is no 
evidence in the record of a current hearing disability that 
meets the criteria of 38 C.F.R. § 3.385, for impaired hearing 
for purposes of eligibility for VA compensation, as required 
for service connection.

Apart from the veteran's own statements of treatment for 
bilateral defective hearing during service in 1945 and 1946, 
which he later denied, there is no evidence of a hearing 
disability in service.  The service medical records contain 
no evidence of in-service hearing loss; rather, the 
separation hearing test noted normal hearing, bilaterally.  

Additionally, a June 1970 report shows that searches of 
records from LST 1041, and patient registers of naval 
hospital records for the dates of treatment initially alleged 
by the veteran yielded negative results.  Years later, the 
veteran denied having been treated in service for hearing 
loss.  Additionally, the veteran's statements have been 
considered, but, as a layman, he has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In light of 
the above, the Board finds that the preponderance of the 
evidence is against the claim for bilateral hearing loss, and 
the claim is denied.

Service Connection For Left Arm Disability

Similarly, the Board finds no evidence in the record favoring 
service connection for a left arm disability.  There is no 
current medical diagnosis of left arm disability in the 
record as required for service connection.  Furthermore, the 
extremities were noted as normal in May 1944 induction and 
March 1946 separation examinations, and the record is devoid 
of any competent medical evidence of post service residuals 
of shrapnel wounds to the left arm as alleged by the veteran.

With respect to both claims, the veteran was asked to 
identify sources of post-service treatment, but did not do 
so.  As the preponderance of the evidence is against the 
claims of entitlement to service connection for bilateral 
hearing loss and a left arm disability, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for residuals of shrapnel 
wounds to left arm is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

